Exhibit 10.3

 

No. 1    688,073 Shares of Common Stock

WARRANT TO PURCHASE CAPITAL STOCK

OF

OCZ TECHNOLOGY GROUP, INC.

ISSUED ON MARCH 11, 2013

VOID AFTER 5:30 P.M., EASTERN TIME, ON MARCH 11, 2018

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
(I) COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR (II) APPLICABLE EXEMPTIONS THEREFROM
SUBJECT TO THE RIGHT OF THE COMPANY TO RECEIVE AN OPINION OF COUNSEL
SATISFACTORY TO OCZ TECHNOLOGY GROUP INC. THAT SUCH REGISTRATION OR
QUALIFICATION IS NOT REQUIRED.

FOR VALUE RECEIVED, OCZ TECHNOLOGY GROUP, INC., a Delaware corporation (and any
successor or surviving entity that assumes the obligations of the Company under
this Agreement, the “Company”), hereby agrees to sell upon the terms and
conditions hereinafter set forth, but no later than 5:30 p.m., Eastern Time, on
the Expiration Date (as hereinafter defined) to Hercules Technology Growth
Capital, Inc. or its registered assigns (the “Holder”), under the terms as
hereinafter set forth, an aggregate number of fully paid and non-assessable
shares of Warrant Shares (defined below), equal to the quotient derived by
dividing (a) $1,500,000.00 by (b) the Warrant Price (defined below), pursuant to
this warrant (this “Warrant”). The number of Warrant Shares to be so issued and
the Warrant Price are subject to adjustment in certain events as hereinafter set
forth.

1. Definitions

a. “Act” has the meaning set forth in the legend above.

b. “Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as such Certificate of Incorporation may be amended, restated or
supplemented from time to time.



--------------------------------------------------------------------------------

c. “Common Stock” means the Company’s Common Stock, par value $0.0025 per share.

d. “Common Stock Equity Securities” means shares of Common Stock and any
options, warrants, rights or other securities (other than Other Capital Stock)
that are exercisable, convertible or exchangeable into, or otherwise provide the
right to purchase or acquire, shares of Common Stock.

e. “Company” has the meaning set forth in the preamble hereto.

f. “Dilutive Issuance Price” has the meaning set forth in Section 7(d) hereof.

g. “Equity Securities” means any Common Stock Equity Securities or Other Capital
Stock Equity Securities.

h. “Excluded Securities” means:

(i) Equity Securities issued to directors, officers, employees and consultants
of the Company or any subsidiary pursuant to any qualified or non-qualified
stock option plan or agreement, stock purchase plan or agreement, stock
restriction agreement, employee stock ownership plan, consultant equity
compensation plan or arrangement approved by the Board of Directors of the
Company or an authorized committee thereof, including any repurchase or stock
restriction agreement, or such other options, issuances, arrangements,
agreements or plans intended principally as a means of providing compensation
for employment or services and approved by the Board of Directors of the
Company;

(ii) shares of Common Stock issued upon the exercise, conversion or exchange of
any Equity Securities described in clause (i) above;

(iii) Equity Securities issued in connection with bona fide acquisitions,
mergers or similar transactions, the terms of which are approved by the Board of
Directors of the Company;

(iv) shares of Common Stock issued upon exercise, conversion or exchange of any
Equity Securities outstanding on the date hereof and set forth on Schedule A
hereto;

(v) Equity Securities issued pursuant to (A) a dividend or other distribution on
outstanding Common Stock of the Company, (B) a subdivision of outstanding shares
of Common Stock into a greater number of shares of Common Stock, or (C) a
combination of outstanding shares of Common Stock into a smaller number of
shares of Common Stock;

(vi) Equity Securities issued to financial institutions or lessors in connection
with commercial credit arrangements, equipment financings or similar
transactions approved by the Board;

 

2



--------------------------------------------------------------------------------

(vii) Equity Securities issued pursuant to a bona fide, firm underwritten public
offering of the Company’s Equity Securities;

(viii) Equity Securities issued in connection with bona fide strategic
collaborations, development agreements or licensing transactions approved by the
Board;

(ix) Equity Securities issuable as a result of the application of similar
antidilution provisions in respect of any other Equity Securities of the
Company; or

(x) Equity Securities issued to any placement agent and/or its designees in
connection with any offering or financing of the Company.

i. “Expiration Date” means March 11, 2018.

j. “fair market value” has the meaning set forth in Section 2(a) hereof.

k. “Fully-Diluted Basis” means, at any given time and without duplication, the
aggregate number of shares of Common Stock and any other shares of capital stock
of the Company outstanding at such time assuming full exercise, conversion or
exchange (as applicable) of any option, right, warrant or other security that is
exercisable, exchangeable or convertible into shares of Common Stock, that is
outstanding at such time.

l. “Holder” has the meaning set forth in the preamble hereto.

m. “Loan Agreement” has the meaning set forth in Section 12 hereof.

n. “Net Issuance” has the meaning set forth in Section 2(a) hereof.

o. “New Issuance” means any issuance or sale by the Company of any Equity
Securities (including the issuance or sale of any Equity Securities owned or
held by or for the account of the Company), other than Excluded Securities ,
which issuance or sale occurs on or before May 31, 2013 and in connection with
such issuance or sale, together with the proceeds of the incurrence or issuance
by the Company of any subordinated indebtedness or subordinated debt securities,
the Company receives gross proceeds of at least $10,000,000. The Company shall
provide notice to the Holder of the terms of the New Issuance (including the
purchase price and terms of the securities to be issued in the New Issuance) not
less that one (1) business day after to the consummation of the New Issuance,
such notice to be given by email to the following email address(es): to Kevin
Grossman at kgrossman@herculestech.com, and to Derek Jensen at
djensen@herculestech.com, and to be clearly identified in the subject line of
such notice as “NOTICE OF NEW ISSUANCE AND WARRANT OPTION ELECTION”.

p. “Other Capital Stock” means any class or series of capital stock of the
Company, other than the Common Stock.

 

3



--------------------------------------------------------------------------------

“Other Capital Stock Equity Securities” means shares of Other Capital Stock and
any options, warrants, rights or other securities that are exercisable,
convertible or exchangeable into, or otherwise provide the right to purchase or
acquire, shares of Other Capital Stock.

q. “Transfer Notice” has the meaning set forth in Section 3(b) hereof.

r. “Warrant” means this Warrant and any subsequent Warrant issued in accordance
with the terms hereof.

s. “Warrant Price” means (a) if Warrant Shares means the Company’s Common Stock,
$2.18 per share, or (b) if the Holder elects option (B) of the definition of
Warrant Shares, then Warrant Price, the price per share of the Other Capital
Stock issued in the New Issuance, in either case subject to adjustment pursuant
to Section 7. In determining the price per share of Other Capital Stock issued
in the New Issuance, such price per share shall be the weighted average price
per share of all shares of Other Capital Stock of the same series or class
issued in the New Issuance calculated by dividing (A) the total number of shares
of Other Capital Stock issued in the New Issuance (including all shares of Other
Capital Stock that may be issued upon the exercise, conversion or exchange of
all Other Capital Stock Equity Securities issued in the New Issuance that are
exercisable, convertible or exchangeable for such Other Capital Stock) by
(B) the total consideration received by the Company upon consummation of the New
Issuance, as well as the total consideration to be received by the Company
assuming full exercise, conversion or exchange of all Other Capital Stock Equity
Securities issued in the New Issuance that are exercisable, convertible or
exchangeable for such Other Capital Stock in accordance with their terms.

t. “Warrant Shares” means either (A) shares of Common Stock, par value $0.0025
per share, or (B) if the New Issuance includes the issuance of any Other Capital
Stock Equity Securities and the Holder so elects, the shares of Other Capital
Stock issued (directly or indirectly) in such New Issuance. The election of the
Holder described in the preceding clause (B) shall be made by the Holder no
later than the close of business on the tenth business day following the
consummation of the New Issuance. If the New Issuance consists of the issuance
(directly or indirectly) of more than one series or class of Other Capital Stock
and the Holder’s elects option (B) of this definition, then (A) this Warrant
shall be exercisable into shares of each series or class of Other Capital Stock
in the same proportion as each series or class of Other Capital Stock were
issued in the New Issuance, (B) this Warrant shall be replaced with new
Warrants, with each new Warrant exercisable into a separate series or class of
Other Capital Stock issued in the New Issuance and (C) the term “Warrant Price”
of each new Warrant shall mean price per share of the applicable series or class
of Other Capital Stock. If the Holder elects option (B) of this definition and
the New Issuance includes Other Capital Stock Equity Securities that are
exercisable or convertible into, or exchangeable for, shares of Other Capital
Stock subject to the satisfaction (or waiver) of specified terms and conditions,
then this Warrant shall be exercisable into shares of such Other Capital Stock
subject to satisfaction (or waiver) of the same terms and conditions.

 

4



--------------------------------------------------------------------------------

2. Exercise of Warrant.

a. At any time prior to the Expiration Date, the Holder or its assignee may
exercise this Warrant according to its terms by completing the subscription form
attached hereto and surrendering this Warrant to the Company at the address set
forth in Section 13, accompanied by payment in full of the purchase price for
the number of the Warrant Shares specified in the subscription form, or as
otherwise provided in this Warrant, prior to 5:30 p.m., Eastern Time on the
Expiration Date. Payment of the purchase price may be made (i) in cash or
certified check or by bank draft in lawful money of the United States of America
or (ii) in accordance with the net issuance formula below (“Net Issuance”).

If the Holder elects the Net Issuance method of payment, then the Company shall
issue to Holder upon exercise such number of Warrant Shares determined in
accordance with the following formula:

 

   X   =    Y(A-B)               A Where    X   =    the number of Warrant
Shares to be issued to the Holder;    Y   =    the number of Warrant Shares with
respect to which the Holder is exercising its rights under this Warrant;    A  
=    the fair market value of one (1) Warrant Shares on the date of exercise;
and    B   =    the Warrant Price.

For purposes of the above calculation, “fair market value” shall mean:

 

  (i) if the Warrant Share is listed or traded on the NASDAQ stock market or any
United States securities exchange or quoted on any securities quotation service
operated by NASDAQ (including the OTC Bulletin Board), the twenty day volume
weighted average trading price for the twenty trading days ending on the second
trading day prior to the date of exercise; or

 

  (ii)

if at any time the Warrant Share is not listed or traded on any United States
stock exchange or quoted on any securities quotation service operated by NASDAQ,
the fair market value determined in good faith by the Board of Directors of the
Company and approved in good faith by the Holder. In the event that the Holder
does not accept the valuation determined by the Board, then the Company and the
Holder shall, in good faith, select an independent valuation firm mutually
acceptable to each of them to conduct a valuation of the price of a Warrant
Share. The Holder may elect, in its sole discretion, to receive the number of
shares of Warrant Shares issuable to it upon exercise of

 

5



--------------------------------------------------------------------------------

  this Warrant calculated using the fair market value as determined in good
faith by the Board of Directors of the Company. Upon the determination of the
independent valuation firm, the Company and the Holder will make adjustments to
the issuance of Warrant Shares based on the determination of such independent
valuation firm. The determination of such independent valuation firm shall be
conclusive, absent manifest error, as between the Company and the Holder for
purposes herein. The Company shall pay all costs and expenses associated with
the engagement of the independent valuation firm; provided that a valuation is
not required more than once in any given twelve (12) consecutive month period.
If at any time there will be more than one Holder, then any determination of the
fair market value, made with respect to a Holder, shall apply to all the
Holders, unless any party proves that a material change in the valuation of the
Company has occurred since the valuation was determined.

b. This Warrant may be exercised in whole or in part so long as any exercise in
part hereof would not involve the issuance of fractional shares of Warrant
Shares. If exercised in part, the Company shall deliver to the Holder a new
Warrant, identical in form, in the name of the Holder, evidencing the right to
purchase the number of Warrant Shares as to which this Warrant has not been
exercised, which new Warrant shall be signed by the Chairman, Chief Executive
Officer or President and the Secretary or Assistant Secretary of the Company.

c. No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant. The Company shall pay cash in lieu of
fractional shares with respect to the Warrants based upon the fair market value
of such fractional shares of Warrant Shares (which, for purposes of this
Section 2(c), shall be the closing price of such shares on the exchange or
market on which the Warrant Share is then traded) at the time of exercise of
this Warrant.

d. To the extent this Agreement is not previously exercised as to all Warrant
Shares subject hereto, and if the fair market value of one share of the Warrant
Shares is greater than the Warrant Price then in effect, this Warrant shall be
deemed automatically exercised pursuant to Section 2(a) (even if not
surrendered) immediately before its expiration. For purposes of such automatic
exercise, the fair market value of one share of the Warrant Shares upon such
expiration shall be determined pursuant to Section 2(a). To the extent this
Warrant or any portion thereof is deemed automatically exercised pursuant to
this Section 2(d), the Company agrees to promptly notify the Holder of the
number of shares of Warrant Shares, if any, the Holder is to receive by reason
of such automatic exercise.

3. Disposition of Warrant Shares and Warrant.

a. The Holder hereby acknowledges that (i) this Warrant and any Warrant Shares
purchased pursuant hereto are, as of the date hereof, not registered: (A) under
the Act on the ground that the issuance of this Warrant is exempt from
registration under Section 4(2) of the

 

6



--------------------------------------------------------------------------------

Act as not involving any public offering or (B) under any applicable state
securities law because the issuance of this Warrant does not involve any public
offering and (ii) the Company’s reliance on the Section 4(2) exemption of the
Act and under applicable state securities laws is predicated in part on the
representations hereby made to the Company by the Holder. The Holder represents
and warrants that it is (i) an “accredited investor” within the meaning of Rule
501(a) of Regulation D under the Securities Act, (ii) (A) familiar with the
business and affairs of the Company and (B) knowledgeable and experienced in
financial and business matters to the extent that such Holder is capable of
evaluating the merits and risks of an investment in the Warrant and the Warrant
Shares, and (iii) acquiring this Warrant and will acquire the Warrant Shares for
investment for its own account, with no present intention of dividing his, her
or its participation with others or reselling or otherwise distributing the
same.

b. Subject to compliance with applicable federal and state securities laws and
the immediately following sentence, and if such intended transferee is not an
affiliate of the Holder and the intended transferee provides a duly executed
written confirmation that the representations and warranties in Section 3(a) of
this Warrant are true and correct as to such intended transferee, this Warrant
and all rights hereunder are transferable, in whole or in part, without charge
to the holder hereof (except for transfer taxes) upon surrender of this Warrant
properly endorsed. The Holder hereby agrees that it will not sell or transfer
all or any part of this Warrant and/or Warrant Shares unless and until it shall
first have given notice to the Company describing such sale or transfer and, if
requested by the Company in writing, furnished to the Company either (i) an
opinion, reasonably satisfactory to counsel for the Company, of counsel (skilled
in securities matters, selected by the Holder and reasonably satisfactory to the
Company) to the effect that the proposed sale or transfer may be made without
registration under the Act and without registration or qualification under any
state law, or (ii) an interpretative letter from the Securities and Exchange
Commission to the effect that no enforcement action will be recommended if the
proposed sale or transfer is made without registration under the Act. Each taker
and holder of this Warrant, by taking or holding the same, consents and agrees
that this Warrant, when endorsed in blank, shall be deemed negotiable subject to
the transfer restrictions provided for herein, and that the holder hereof, when
this Warrant shall have been so endorsed and its transfer recorded on the
Company’s books, shall be treated by the Company and all other persons dealing
with this Warrant as the absolute owner hereof for any purpose and as the person
entitled to exercise the rights represented by this Warrant and, notwithstanding
any other provision of this Warrant to the contrary, shall be the Holder as
referred to in this Warrant.

The proper transfer of this Warrant shall be recorded in the registry referred
to in Section 8(c) upon receipt by the Company of a notice of transfer in the
form attached hereto as Exhibit II (the “Transfer Notice”), at its principal
offices and the payment to the Company of all transfer taxes and other
governmental charges imposed on such transfer. Until the Company receives such
Transfer Notice, the Company may treat the registered owner hereof as the owner
for all purposes.

 

7



--------------------------------------------------------------------------------

c. If, at the time of issuance of the Warrant Shares issuable upon exercise of
this Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Act, the Company may at its election require
that the Holder provide the Company with written reconfirmation of the Holder’s
investment intent and that any stock certificate delivered to the Holder of a
surrendered Warrant shall bear legends reading substantially as follows:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, PLEDGED,
HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT (I) COMPLIANCE WITH THE
REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR (II) APPLICABLE EXEMPTIONS THEREFROM SUBJECT TO THE RIGHT OF
THE COMPANY TO RECEIVE AN OPINION OF COUNSEL SATISFACTORY TO OCZ TECHNOLOGY
GROUP INC. THAT SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED.

In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.

4. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance upon the exercise of this Warrant such number of
shares of its Common Stock as shall be required for issuance upon exercise of
this Warrant and shall at all times have a sufficient number of authorized
shares so as to permit the issuance of the shares of Common Stock upon exercise
of this Warrant. The Company further agrees that all Warrant Shares represented
by this Warrant will be duly authorized and will, upon issuance and against
payment of the exercise price, be validly issued, fully paid and non-assessable.

5. Exchange, Transfer or Assignment of Warrant. This Warrant is exchangeable,
without expense, at the option of the Holder, upon presentation and surrender
hereof to the Company or at the office of its stock transfer agent, if any, for
other Warrants of different denominations, entitling the Holder or Holders
thereof to purchase in the aggregate the same number of shares of Common Stock
purchasable hereunder. Upon surrender of this Warrant to the Company or at the
office of its stock transfer agent, if any, with funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be canceled.

6. Delivery of Stock Certificate Upon Exercise. Promptly after the exercise of
this Warrant and payment of the Warrant Price (which payment shall be deemed to
have occurred when the funds are immediately available to the Company, unless
this Warrant is being exercised pursuant to a Net Issuance), the Company will
cause to be issued in the name of and delivered to the registered Holder hereof
or its assigns, or such Holder’s nominee or nominees, a certificate or
certificates for the number of full shares of Common Stock of the Company to
which such Holder shall be entitled upon exercise (and in the case of partial
exercise, a Warrant of like tenor

 

8



--------------------------------------------------------------------------------

for the unexercised portion remaining subject to exercise prior to the
Expiration Date set forth herein). For all corporate purposes, such certificate
or certificates shall be deemed to have been issued and such Holder or Holder’s
designee to be named therein shall be deemed to have become a holder of record
of such shares of Common Stock as of the date the duly executed exercise form
pursuant to this Warrant, together with the full payment of the Warrant Price,
is received by the Company as aforesaid.

7. Adjustment of Warrant Price and Number of Warrant Shares. The number of
Warrant Shares purchasable upon the exercise of this Warrant and the Warrant
Price shall be subject to adjustment as follows:

a. Recapitalization, Reclassification and Succession. If any recapitalization of
the Company or reclassification of its Common Stock or any merger or
consolidation of the Company into or with a corporation or other business
entity, or the sale or transfer of all or substantially all of the Company’s
assets or of any successor corporation’s assets to any other corporation or
business entity (any such corporation or other business entity being included
within the meaning of the term “successor corporation”) shall be effected, at
any time while this Warrant remains outstanding and unexpired, then, as a
condition of such recapitalization, reclassification, merger, consolidation,
sale or transfer, lawful and adequate provision shall be made whereby the Holder
of this Warrant thereafter shall have the right to receive upon the exercise
hereof as provided in Section 2 and in lieu of each share of Common Stock
immediately theretofore issuable upon the exercise of this Warrant, the number
and kind of such shares of capital stock, securities or other property
receivable by a holder of one shares of Common Stock upon any such
recapitalization, reclassification, merger, consolidation, sale or transfer, and
in each such case, the terms of this Warrant shall be applicable to the shares
of stock or other securities or property receivable upon the exercise of this
Warrant after such consummation.

b. Subdivision or Combination of Shares. If at any time while this Warrant is
outstanding, the Company shall split, subdivide or combine its class and series
of capital stock of into which this Warrant is exercisable then the Warrant
Price shall be proportionately decreased in the case of a split or subdivision
or increased in the case of a combination. If at any time while this Warrant is
outstanding, the Company shall pay a stock dividend or other stock distribution
with respect to the class and series of capital stock of into which this Warrant
is exercisable (except any distribution specifically provided for in this
Section 7), then the Warrant Price shall be adjusted, from and after the date of
determination of the shareholders entitled to receive such dividend or
distribution, to that price determined by multiplying the Warrant Price
immediately in effect prior to such date of determination by a fraction (A) the
numerator of which shall be the total number of shares of class and series of
capital stock of into which this Warrant is exercisable outstanding immediately
prior to such dividend or distribution, and (B) the denominator of which shall
be the total number of shares of class and series of capital stock of into which
this Warrant is exercisable outstanding immediately after such dividend or
distribution.

 

9



--------------------------------------------------------------------------------

c. Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to all holders of class and series of capital stock of
into which this Warrant is exercisable for no consideration (i) evidences of its
indebtedness, (ii) any security (other than a distribution of capital stock
covered by the preceding paragraphs) or (iii) rights or warrants to subscribe
for or purchase any security, or (iv) any other asset, excluding cash (in each
case, “Distributed Property”), except, in the case of subsections (c)(i) through
(c)(iv) hereof, for any distributions pursuant to the Company’s shareholders’
rights plan or similar takeover defense agreement or plan adopted by the
Company, then, upon any exercise of this Warrant that occurs after the record
date fixed for determination of stockholders entitled to receive such
distribution, the Holder shall be entitled to receive, in addition to the
Warrant Shares otherwise issuable upon such exercise (if applicable), the
Distributed Property that such Holder would have been entitled to receive in
respect of such number of Warrant Shares had the Holder been the record holder
of such Warrant Shares immediately prior to such record date.

d. Anti-Dilution. If the Company consummates a New Issuance consisting solely of
Common Stock Equity Securities and the weighted average price per share of
Common Stock in the New Issuance is less than the then effective Warrant Price
(the “Dilutive Issuance Price”), then the Warrant Price shall automatically be
adjusted to equal such Dilutive Issuance Price. The “weighted average price per
share” of Common Stock shall be the quotient obtained by dividing (A) the total
number of shares of Common Stock issued in the New Issuance (including all
shares of Common Stock that may be issued upon the exercise, conversion or
exchange of any Common Stock Equity Securities issued in the New Issuance that
are exercisable, convertible or exchangeable for shares of Common Stock) by
(B) the total consideration received by the Company upon consummation of the New
Issuance, as well as the total consideration to be received by the Company
assuming full exercise, conversion or exchange of all Common Stock Equity
Securities issued in the New Issuance that are exercisable, convertible or
exchangeable for shares of Common Stock in accordance with their terms.

In the event the Company consummates a New Issuance involving the issuance of
both Common Equity Securities and Other Capital Stock Equity Securities, the
Holder shall have the option to either (I) elect option (B) of the definition of
Warrant Shares or (II) elect to have the Warrant Price and the number of Warrant
Shares adjusted pursuant to this Section 7(d), but not both. Such election must
be made by the close of business on the second business day preceding the date
of the consummation of the New Issuance. In the event the Holder does not
affirmatively make either election by such time, the Holder will be deemed to
have elected option (II) of the preceding sentence.

In the event the Holder elects option (B) of the definition of Warrant Shares,
the antidilution rights applicable to the Equity Securities purchasable
hereunder are as set forth in the Certificate of Incorporation and shall be
applicable with respect to the Equity Securities issuable hereunder but without
duplication of the anti-dilution provisions of this Warrant.

 

10



--------------------------------------------------------------------------------

e. Certain Shares Excluded. The number of shares of capital stock outstanding at
any given time for purposes of the adjustments set forth in this Section 7 shall
exclude any shares then directly or indirectly held in the treasury of the
Company.

f. No Impairment. The Company will not, in any way whatsoever, including by
amendment of the Certificate of Incorporation, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder, or impair the economic interest of the Holder, but will at all times
in good faith assist in the carrying out of all of the provisions hereof and in
the taking of all such actions and making of all such adjustments as may be
necessary or appropriate in order to protect the rights and economic interests
of the Holder against impairment.

g. Notwithstanding any other provision in this Section 7 to the contrary, if a
reduction in the Warrant Price pursuant to this Section 7 would require the
Company to obtain stockholder approval of the transactions contemplated by the
Warrant and the Loan Agreement pursuant to the applicable rules of NASDAQ or the
principal securities exchange on which the Common Stock (or the Warrant Shares)
are traded or quoted and such stockholder approval has not been obtained, then
(i) the Warrant Price shall be reduced to the maximum extent that would not
require stockholder approval under such rules, and (ii) the Company shall use it
commercially reasonable efforts to obtain such stockholder approval as soon as
reasonably practicable, including, calling a special meeting of stockholders to
vote on such Warrant Price adjustment.

8. Notice To Holders.

a. Notice of Record Date. In case:

(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend (other than a cash
dividend payable out of earned surplus of the Company) or other distribution, or
any right to subscribe for or purchase any shares of stock of any class or any
other securities;

(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation with or merger of the Company
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation; or

(iii) of any voluntary dissolution, liquidation or winding-up of the Company;

then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof a notice specifying, as the case may be, (A) the date on which a
record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding-up is to take place, and

 

11



--------------------------------------------------------------------------------

the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such stock or securities at the time receivable upon the exercise of
this Warrant) shall be entitled to exchange their shares of Common Stock (or
such other stock or securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution or winding-up. Such notice shall be mailed at least 15 days prior to
the record date therein specified; provided, however, failure to provide any
such notice shall not affect the validity of such transaction.

b. Notice of Adjustment. Whenever any adjustment shall be made pursuant to
Section 7 hereof, the Company shall promptly notify the Holder of this Warrant
of the event requiring the adjustment, the amount of the adjustment, the method
by which such adjustment was calculated and the Warrant Price and number of
Warrant Shares purchasable upon exercise of this Warrant after giving effect to
such adjustment.

c. Warrant Register. The Company shall maintain a registry showing the name and
address of the registered holder of this Warrant. The Holder may change such
address by giving written notice of the change to the Company.

9. Registration Rights. The Company agrees that the Warrant Shares shall be
deemed “Registrable Securities” or otherwise entitled to the same “piggy back”
registration rights provided to the investors in the New Issuance that occurs on
or before May 31, 2013, which raises a minimum of $10,000,000.

10. Loss, Theft, Destruction or Mutilation. Upon receipt by the Company of
evidence reasonably satisfactory to it of the ownership and the loss, theft,
destruction or mutilation of this Warrant and, in the case of loss, theft or
destruction, of indemnity reasonably satisfactory to the Company and, in the
case of mutilation, upon surrender and cancellation thereof, the Company will
execute and deliver a new Warrant of like tenor dated the date hereof.

11. Warrant Holder not a Stockholder. The Holder of this Warrant, in its
capacity as a warrant holder, shall not be entitled by reason of this Warrant to
any rights whatsoever as a stockholder of the Company.

12. Information Rights. During the term of this Warrant and to the extent it
remains the Holder of this Warrant, Hercules Technology Growth Capital, Inc.
shall be entitled to the information rights contained in Section 7.1 of that
certain Loan and Security Agreement dated as of March 11, 2013 by and among the
Company, as Borrower, certain of its subsidiaries, and Hercules Technology
Growth Capital, Inc. as lender (the “Loan Agreement”), and Section 7.1 of the
Loan Agreement is hereby incorporated into this Warrant by reference as though
fully set forth herein, provided that (A) the Company shall not be required to
deliver a Compliance Certificate (as defined in the Loan Agreement) once all
Indebtedness (as defined in the Loan Agreement) owed by the Company to Hercules
Technology Growth Capital, Inc. has been repaid, and (B) for as long as the
Holder is the lender under the Loan Agreement, the Company shall not be required
to make more than one delivery of each item of information pursuant to
Section 7.1 of the Loan Agreement.

 

12



--------------------------------------------------------------------------------

13. Notices. Any notice required or contemplated by this Warrant shall be deemed
to have been duly given if transmitted by registered or certified mail, return
receipt requested, or nationally recognized overnight delivery service, to the
Company at its principal executive offices at OCZ Technology Group, Inc., 6373
San Ignacio Avenue, San Jose, CA 95119; Attention: Chief Executive Officer;
Facsimile: 408-733-5200; Telephone: 408-440-3482, or to the Holder at the name
and address set forth in the Warrant Register maintained by the Company.

14. Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

15. Jurisdiction and Venue. The Company and the Holder hereby agree that any
dispute which may arise between them arising out of or in connection with this
Warrant shall be adjudicated before a court located in Santa Clara County,
California and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of California located in Santa Clara County with
respect to any action or legal proceeding commenced by any party, and
irrevocably waive any objection they now or hereafter may have respecting the
venue of any such action or proceeding brought in such a court or respecting the
fact that such court is an inconvenient forum, relating to or arising out of
this Warrant or any acts or omissions relating to the sale of the securities
hereunder, and consent to the service of process in the manner set forth in
Section 13 of this Warrant.

[Signature page follows.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Warrant as of this
11th day of March 2013.

 

OCZ TECHNOLOGY GROUP, INC. By:  

/s/ Ralph Schmitt

  Name:   Ralph Schmitt   Title:   President

Signature Page to Warrant to Purchase Common Stock



--------------------------------------------------------------------------------

SCHEDULE A

CAPITALIZATION; SUBSIDIARIES

OCZ Technology Group, Inc.:

 

  •  

Preferred stock, $0.0025 par value, 20,000,000 shares authorized; no shares
issued or outstanding at March 5, 2013.

 

  •  

Common stock, $0.0025 par value, 120,000,000 shares authorized; 68,102,890
shares issued and outstanding at March 5, 2013.

 

  •  

9,061,551 options and RSUs outstanding as of March 5, 2013.

 

  •  

3,457,521 warrants outstanding as of March 5, 2013.



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF EXERCISE

(to be executed by the registered holder hereof)

1. In lieu of exercising the attached Warrant for cash, certified check or bank
draft, the undersigned hereby elects to effect the net issuance provision of
Section 2 of this Warrant and receive                     (leave blank if you
choose Alternative No.2 below) shares of [common/preferred] stock, par value
$0.0025 per share (“[Common/Preferred] Stock”), of OCZ TECHNOLOGY GROUP, INC.
issuable pursuant to the terms of the Warrant. (Initial here if the undersigned
elects this alternative)

2. The undersigned hereby exercises the right to purchase
                    (leave blank if you choose Alternative No.1 above) shares of
[Common/Preferred] Stock of OCZ TECHNOLOGY GROUP, INC. evidenced by the within
Warrant Certificate for a Warrant Price equal to [$            ] per share and
herewith makes payment of the purchase price in full of $            .

3. Kindly issue certificates for shares of [Common/Preferred] Stock (and for the
unexercised balance of the Warrants evidenced by the within Warrant Certificate,
if any) in accordance with the instructions given below.

 

Dated:             , 20    .

 

 

Instructions for registration of stock:

 

Name (Please Print)

Social Security or other identifying Number:                                 

 

Address:  

 

City/State and Zip Code



--------------------------------------------------------------------------------

Instructions for registration of certificate representing the unexercised
balance of Warrants (if any)



--------------------------------------------------------------------------------

 

Name (Please Print)

Social Security or other identifying Number:                                 

 

Address:  

 

  City, State and Zip Code



--------------------------------------------------------------------------------

EXHIBIT II

TRANSFER NOTICE

(To transfer or assign the foregoing Warrant execute this form and supply
required information. Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby transferred and assigned to

 

 

(Please Print) whose address is  

 

 

  Dated:  

 

  Holder’s Signature:  

 

  Holder’s Address:  

 

 

 

Signature Guaranteed:  

 

NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.